                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM DIVISION

KRISTOPHER R. KENNY,

       Plaintiff,

v.                                                      CASE NO.:

RANDSTAD NORTH AMERICA, INC., a Foreign
Profit Corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, KRISTOPHER R. KENNY (“Mr. Kenny” or “Plaintiff”) files this Complaint

against Defendant, RANDSTAD NORTH AMERICA, INC., (“Defendant”), and states as follows:

                                        INTRODUCTION

       1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

       2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

liquidated damages, declaratory relief, his attorneys’ fees and costs, and any and all relief available

under the FMLA.

                     JURISDICTION, VENUE AND FMLA COVERAGE

       3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

       4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

Defendant in Palm Beach County, Florida.
       5.    At all times relevant hereto, Plaintiff was an employee of Defendant and resided in

Palm Beach County, Florida.

       6.    Defendant is a Foreign Profit Corporation that provides services in, among others,

Palm Beach County, Florida, and is therefore within the jurisdiction of the Court.

       7.    At all times relevant, Defendant was an employer covered by the FMLA, because it

was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

each of twenty (20) or more calendar workweeks during the relevant period of time.

       8.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he: (a) necessitated medical leave for his serious health condition;

and (b) he was employed by Defendant for at least 12 months and worked at least 1,250 hours

during the relevant 12-month period prior to his seeking to exercise his rights to FMLA leave.

                                 FACTUAL ALLEGATIONS

       9.    Mr. Kenny worked as a Staffing Manager for Defendant from November 21, 2016,

through November 28, 2020.

       10.   In all respects, Mr. Kenny was an excellent employee, who had no significant history

of non-FMLA related attendance, disciplinary, or performance issues.

       11.   Mr. Kenny suffers from chronic and life long cervical herniations with myelothapy,

which is a serious health condition as defined by the FMLA.

       12.   On December 18, 2019, Plaintiff notified Defendant of his need for FMLA leave, and

subsequently applied for same.

       13.   On December 24, 2019, Defendant approved Plaintiff for intermittent FMLA leave

through June 17, 2020.
       14.   Upon Plaintiff being approved for FMLA intermittent leave, Defendant’s

management began retaliating against, and isolating Plaintiff in the performance of his work duties.

       15.   On February 6, 2020, Defendant terminated Plaintiff’s employment.

       16.   The timing of Plaintiff’s use of what should have been protected FMLA leave, and

Defendant’s termination of his employment, alone demonstrates a causal and temporal connection

between his protected activity, and the illegal actions taken against him by Defendant.

       17.   Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for his use of what should have been approved FMLA protected leave.

       18.   Defendant did not have a legitimate reason for Plaintiff’s termination.

       19.   Any reason stated for Plaintiff’s termination is a pretext, designed to cover up FMLA

interference and retaliation.

       20.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.

       21.   Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

              COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       22.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

21, above.

       23.    At all times relevant hereto, Plaintiff was protected by the FMLA.

       24.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       25.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise his FMLA rights.
       26.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

       27.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                             COUNT II- RETALIATION UNDER THE FMLA

       28.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

21, above.

       29.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       30.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       31.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

his use of what should have been FMLA protected leave and for his request for FMLA leave

       32.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

attempted to exercise his rights to take approved leave pursuant to the FMLA.

       33.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       34.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.
       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       DATED this 6th day of March 2020.

                                              Respectfully Submitted,

                                              By:/s Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              Richard Celler Legal, P.A.
                                              10368 West State Road 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              E-mail: noah@floridaovertimelawyer.com
                                              Attorneys for Plaintiff
